DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-28, 30-38, 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 9,998,369. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Patent No.: 9,998,369


24. A method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: identifying a plurality of routing paths between the two endpoints, wherein the routing paths comprise a set of intermediate nodes and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent sets of direct links exist in the plurality of routing paths; calculating an estimated bandwidth for each direct link in the identified routing paths; using the estimated bandwidths for the direct links to compute a normalized estimated bandwidths for each multi-path link; and calculating the estimated bandwidth between the two endpoints using the normalized bandwidths for the multi-path links and a minimum bandwidth calculated for each remaining direct link that is not part of a multi-path link.
1. A method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: identifying a plurality of routing paths between the two endpoints, wherein the routing paths comprise a set of intermediate nodes and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent sets of direct links exist in the plurality of routing paths; calculating an estimated bandwidth for each direct link in the identified routing paths; normalizing the estimated bandwidths for each multi-path link by, for a particular multi-path link between a particular pair of intermediate nodes, (i) identifying a minimum bandwidth for each divergent set of direct links of the particular multi-path link and (ii) calculating a sum of the identified minimum bandwidths as an estimated bandwidth between the particular pair of intermediate nodes; and calculating the estimated bandwidth between the two endpoints of the network by identifying a minimum bandwidth among (i) the normalized bandwidths for the multi-path links and (ii) the estimated bandwidth calculated for each direct link that is not part of a multi-path link, wherein the estimated bandwidth between the two endpoints of the network is used to determine a routing path for data traffic between the endpoints of the network.

Regarding claim 1, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to the disclosed invention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to perform the method as disclosed in claim 1 of the disclosed invention.

25. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.
2. The method of claim 1, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.


26. The method of claim 25, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.
3. The method of claim 2, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport node further sends a second set of probing packets to the first transport node.




27. The method of claim 24, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.
4. The method of claim 1, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.


28. The method of claim 24 further comprising providing the calculated estimated bandwidth to a management server.
5. The method of claim 1 further comprising providing the calculated estimated bandwidth between the two endpoints of the network to a management server.


30. The method of claim 24, wherein each endpoint is an internet protocol (IP) transport node at an edge of a network.
10. The method of claim 6, a wherein each endpoint is an internet protocol (IP) transport node at an edge of the network.


31. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets to identify a network topology between the two endpoints.
2. The method of claim 1, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.


32. The method of claim 31, wherein one of the two endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets comprises forwarding from the source transport node a first set of probing packets to the destination transport node and forwarding from the destination transport node a second set of probing packets to the source transport node.
3. The method of claim 2, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport node further sends a second set of probing packets to the first transport node.


Claim 34 is rejected similarly to claim 1.
Claims 35-38 are rejected similarly to claims 25-28.
Claims 30-32 are rejected similarly to claims 40-42.

Claims 33, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,998,369 in view of Venkateswaran et al. (Pub No.: 2008/0225741).
Regarding claims 33, 43, claim 4 of the Patent No. 9,998,369 discloses wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.
However, claim 4 of the patent does not explicitly disclose the feature for forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node.
Venkateswaran et al. from the same or similar fields of endeavor discloses the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node (Venkateswaran et al. see para. 0020; receiving label data that indicates all interface labels that belong to each path identifier (ID) of multiple path IDs that are associated with corresponding multiple paths between provider edge nodes in a Multi-Protocol Label Switching (MPLS) network. Each interface label is associated with a network interface on an intermediate network node in the MPLS network.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 4 of the Patent No.: 9,998,369 and to implement with the features as taught by Venkateswaran et al. to forward/receive label data that indicates all interface labels associated with a network interface on an intermediate node.
The motivation would be to improve transmission efficiency.

Claims 24-27,30-37, 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 10,693,776. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Patent No.: 10,693,776


24. A method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: identifying a plurality of routing paths between the two endpoints, wherein the routing paths comprise a set of intermediate nodes and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent sets of direct links exist in the plurality of routing paths; calculating an estimated bandwidth for each direct link in the identified routing paths; using the estimated bandwidths for the direct links to compute a normalized estimated bandwidths for each multi-path link; and calculating the estimated bandwidth between the two endpoints using the normalized bandwidths for the multi-path links and a minimum bandwidth calculated for each remaining direct link that is not part of a multi-path link.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node…
14. The method of claim 10, wherein the specified links comprise (i) a plurality of bidirectional links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent direct links exist…
15. The method of claim 14 further comprising: calculating an estimated bandwidth for each bidirectional link; calculating a normalized estimated bandwidth for each multi-path link; and calculating an estimated bandwidth between the first and second endpoints as a smallest calculated normalized bandwidth for a multi-path link or estimated bandwidth calculated for a bidirectional link that is not part of a multi-path link.

Regarding claim 1, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to the disclosed invention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to perform the method as disclosed in claim 1 of the disclosed invention.

25. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; …


26. The method of claim 25, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; …



27. The method of claim 24, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.
12. The method of claim 10, wherein each intermediate node is a non-edge forwarding element (NEFE).


30. The method of claim 24, wherein each endpoint is an internet protocol (IP) transport node at an edge of a network.
11. The method of claim 10, wherein each endpoint is an Internet Protocol (IP) transport node at an edge of the network.


31. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets to identify a network topology between the two endpoints.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; …


32. The method of claim 31, wherein one of the two endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets comprises forwarding from the source transport node a first set of probing packets to the destination transport node and forwarding from the destination transport node a second set of probing packets to the source transport node.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; …


32. The method of claim 31, wherein one of the two endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets comprises forwarding from the source transport node a first set of probing packets to the destination transport node and forwarding from the destination transport node a second set of probing packets to the source transport node.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; …


33. The method of claim 31, wherein each intermediate node is a non-edge forwarding element (NEFE), forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node.
10. A method for identifying a network topology between first and second endpoints of a network, the method comprising: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.
12. The method of claim 10, wherein each intermediate node is a non-edge forwarding element (NEFE).


34. A non-transitory machine readable medium storing a program which when executed by at least one processing unit measures an estimated bandwidth between two endpoints of a network, the program comprising sets of instructions for: identifying a plurality of routing paths between the two endpoints, wherein the routing paths comprise a set of intermediate nodes and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent sets of direct links exist in the plurality of routing paths; calculating an estimated bandwidth for each direct link in the identified routing paths; normalizing the estimated bandwidths for each multi-path link; and calculating an estimated bandwidth using the normalized bandwidths for the multi-path links and a minimum bandwidth calculated for each remaining direct link that is not part of a multi-path link.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.
5. The non-transitory machine readable medium of claim 1, wherein the specified links comprise (i) a plurality of bidirectional links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent direct links exist.
6. The non-transitory machine readable medium of claim 5, wherein the program further comprises sets of instructions for: calculating an estimated bandwidth for each bidirectional link; calculating a normalized estimated bandwidth for each multi-path link; and calculating an estimated bandwidth between the first and second endpoints as a smallest calculated normalized bandwidth for a multi-path link or estimated bandwidth calculated for a bidirectional link that is not part of a multi-path link.

Regarding claim 34, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to the disclosed invention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to perform the method as disclosed in claim 1 of the disclosed invention.

35. The non-transitory machine readable medium of claim 34, wherein the set of instructions for identifying the plurality of routing paths comprises a set of instructions for forwarding probing packets through the routing paths to identify a network topology between the endpoints.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; …


36. The non-transitory machine readable medium of claim 35, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein the set of instructions for forwarding the probing packets through the routing paths comprises a set of instructions for causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; …


37. The non-transitory machine readable medium of claim 34, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein the set of instructions for identifying the plurality of routing paths comprises a set of instructions for identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.
3. The non-transitory machine readable medium of claim 1, wherein each intermediate node is a non-edge forwarding element (NEFE).


40. The non-transitory machine readable medium of claim 34, wherein each endpoint is an internet protocol (IP) transport node at an edge of a network.
2. The non-transitory machine readable medium of claim 1, wherein each endpoint is an Internet Protocol (IP) transport node at an edge of the network.


41. The non-transitory machine readable medium of claim 34, wherein the set of instructions for identifying the plurality of routing paths comprises a set of instructions for forwarding probing packets to identify a network topology between the two endpoints.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.


42. The non-transitory machine readable medium of claim 41, wherein one of the two endpoints is a source transport node and the other endpoint is a destination transport node, wherein the set of instructions for forwarding the probing packets comprises a set of instructions for forwarding from the source transport node a first set of probing packets to the destination transport node and forwarding from the destination transport node a second set of probing packets to the source transport node.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.


43. The non-transitory machine readable medium of claim 34, wherein each intermediate node is a non-edge forwarding element (NEFE), the set of instructions for forwarding the probing packets comprises a set of instructions for forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node.
1. A non-transitory machine readable medium storing a program that when executed by at least one processing unit identifies a network topology between first and second endpoints of a network, the program comprising sets of instructions for: forwarding a first plurality of probing packets from the first endpoint to the second endpoint through a plurality of routing paths that are between the two endpoints; forwarding a second plurality of probing packets from the second endpoint to the first endpoint through the plurality of routing paths; identifying a plurality of intermediate nodes between the first and second endpoints using a plurality of reply packets received in response to the first and second pluralities of forwarded probing packets, wherein each intermediate node is (i) identified by a set of receiving interfaces and a set of forwarding interfaces associated with the intermediate node and (ii) at one of a plurality of different time to live (TTL) distances between the first and second endpoints; and identifying the network topology by specifying links between different pairs of intermediate nodes using the sets of receiving and forwarding interfaces associated with each intermediate node.
3. The non-transitory machine readable medium of claim 1, wherein each intermediate node is a non-edge forwarding element (NEFE).


Allowable Subject Matter
Claims 29, 39 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeh et al. (Pub No.: 2016/0234333) discloses a system and method for joint dynamic interest request forwarding and dynamic cache placement and eviction and provided within the context of the Named Data Networking (NDN) architecture. The system and method employ a virtual control plane that operates on the user demand rate for data objects in the network, and an actual plane that handles Interest Packets and Data Packets. Distributed algorithms within the virtual plane achieve network load balancing through dynamic forwarding and caching, thereby maximizing the user demand rate that the NDN network can satisfy. A method of congestion control is also provided to achieve optimal network fairness using the VIP framework. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464